           Case 1:18-cr-00053-KBJ Document 148 Filed 07/14/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          :
UNITED STATES OF AMERICA                  :
                                          :
            v.                            :                   Case No. 18-cr-00053-KBJ
                                          :
MH PILLARS LTD, ET AL.,                   :
                                          :
                  Defendant.              :
__________________________________________:

                               MOTION FOR RETURN OF BOND

       Defendants Firoz and Ferhan Patel, by and through undersigned counsel, respectfully

moves the Court to return his bond. In support of this motion, undersigned counsel states as

follows:

            1. On or about January 15, 2019, Mr. Patel appeared before the Court and was

                 arraigned in the above-captioned case. He posted a $300,000 cash bond which

                 served to secure the appearance of Mr. Patel and his brother, Ferhan Patel, at all

                 future proceedings before the Court. The money was to be released after Mr. Patel

                 and his brother reported to the Bureau of Prisons to begin service of any sentence.

            2. The Defendants were sentenced to periods of incarceration on November 10, 2020,

                 and fully complied with the conditions of the bond by self-surrendering to FCI

                 Danbury on June 10, 2021 to commence service of their respective sentences.

            3.   Thus, it is no longer necessary to hold the bond as collateral and the Defendants

                 request that the bond be disbursed to the law firm of counsel for Firoz Patel so the

                 funds can be returned their family.

            4. The Government does not object to this motion.
        Case 1:18-cr-00053-KBJ Document 148 Filed 07/14/21 Page 2 of 3




      WHEREFORE, Defendant respectfully requests that the Clerk of this court make the

above-mentioned disbursement.




      Dated: July 14, 2021             Respectfully submitted,


                                              /s/ Danny C. Onorato
                                              Danny C. Onorato (DC Bar # 480043)
                                              SCHERTLER ONORATO MEAD & SEARS, LLP
                                              901 New York Avenue NW
                                              Suite 500
                                              Washington, D.C. 20001
                                              Telephone: (202) 628-4199
                                              Facsimile: (202) 628-4177

                                              Counsel for Firoz Patel
         Case 1:18-cr-00053-KBJ Document 148 Filed 07/14/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021, I caused a copy of Defendant’s Motion to Return

Bond to be served on the government via email and ECF to the following address:

       Arvind Lal
       Assistant United States Attorney
       555 4th Street, N.W.
       Washington, D.C. 20530
       Arvind.Lal@usdoj.gov



                                                  /s/ Danny C. Onorato
                                                  Danny C. Onorato (DC Bar # 480043)
                                                  Schertler Onorato Mead & Sears, LLP
                                                  901 New York Avenue NW
                                                  Suite 500
                                                  Washington, D.C. 20001
                                                  Telephone: (202) 628-4199
                                                  Facsimile: (202) 628-4177

                                                  Counsel for Firoz Patel
